DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7-9, 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sommers (US 2018/0047395).
With respect to claim 15 (similarly claims 1 and 8 [0265]), Sommers teaches a system (e.g. the word flow annotation system of Figs 2 and/or 12 [0036]), comprising: 
a processor (e.g. a local data processing module 260 Fig 2 [0039]) in communication with an extended reality device (e.g. in communication with an extended reality device 200 Fig 2 as suggested in [0039]); and 
a memory having programming instructions stored thereon (e.g. remote data repository 280, storing modules Fig 2 [0040]), which, when executed by the processor, causes the system to perform operations (e.g. which, when executed by processor 260, causes the system to perform operations as suggested in [0040]) comprising: 
generating an extended reality environment for an end user (e.g. to provide an AR/VR/MR scene for an end user, Fig 2 [0036], see also Fig 13), the extended reality environment comprising a plurality of tasks and a plurality of goals to be achieved by the end user (e.g. the AR/VR/MR scene comprising a plurality of tasks and a plurality of goals to be achieved by the end user, see Fig 13 [0158]-[0177]); 
receiving input data from an extended reality system associated with the end user (e.g. receive input data from an ARD system associated with the user, see Fig 13 [0158]-[0177]), the input data comprising at least event data associated with actions taken by the end user in the extended reality environment (e.g. the input comprising event data associated with actions taken by the end user in the AR/VR/MR scene of [0036], as suggested in [0158]-[0177]); 
updating a progress of the end user through the plurality of tasks and the plurality of goals based on the input data (e.g. the ARD can keep track of which player is up to bat by monitoring game progress and identify the player who is up to bat as the object of the interest. As yet another example, while the user is watching the baseball game on a television, the ARD can use the outward-facing imaging system 464 to acquire images of the baseball game as displayed on the television. The ARD can parse the images using one or more object recognizers 708 and identify the player that is up to bat from the acquired images [0175] suggest updating a progress of the end user through the plurality of tasks and the plurality of goals based on the input data); 
receiving a voice command from the end user, wherein the voice command corresponds to a statement uttered by the end user within the extended reality environment (e.g.  wearable system 400 can include a user input device 466 by which the user can input commands to the controller 460 to interact with the wearable system 400. [0061], see also [0102] suggest receiving a voice command from the end user, wherein the voice command corresponds to a statement uttered by the end user within the extended reality environment); 
processing the voice command to generate a response to the voice command (e.g. world flow annotation system can combine speech recognition, rare word detection, and display capability of an ARD to provide a user with auxiliary information appropriate to the word or to the user [0029], see also [0083]-[0084] suggest processing the voice command to generate a response to the voice command); and 
causing the response to appear within the extended reality environment as an audible, visual, or haptic feedback response to the voice command (e.g. The system can present auxiliary information visually (e.g., via the display 220), in an audio (e.g., via an audio amplifier 232 or speaker 240), via tactile (e.g., haptic) feedback, etc. [0134]).
With respect to claim 16 (similarly claims 2 and 9), Sommers teaches the system of claim 15, wherein processing the voice command to generate the response to the voice command comprises: determining that the voice command is associated with a question regarding a task of the plurality of tasks or a goal of the plurality of goals within the extended reality environment (e.g. determining that the voice command is associated with a question regarding a task of the plurality of tasks or a goal of the plurality of goals within the extended reality environment as suggested in Fig 13 [0158]-[0177]); generating a plurality of question-answer pairs based on the voice command (e.g. Fig 13 [0158]-[0177] generate a plurality of question-answer pairs based on the voice command); and selecting a highest ranking question-answer pair of the plurality of question-answer pairs for the response to the voice command (e.g. A system displaying a transcript of speech can highlight a rare word in some way, e.g., underlined, colorized, in bold text, etc. The system can permit a user to select, through a UI interaction, a current or past rare word and bring up, or bring back, associated auxiliary information [0148] suggest selecting a highest ranking question-answer pair of the plurality of question-answer pairs for the response to the voice command).
With respect to claim 7 (similarly claim 14), Sommers teaches the computer-implemented method of claim 1, further comprising: converting, by the computing system, the voice command into text using automated speech recognition technology (e.g. The word flow annotation system can detect speech in the audio information from the second user and can convert detected speech to text [0029]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-6, 10-13, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sommers (US 2018/0047395) in view of Gruber (US 2015/0348551).
With respect to claim 17 (similarly claims 3 and 10), Sommers teaches the system of claim 16 including generating the plurality of question-answer pairs based on the voice command, see Fig 13 [0158]-[0177].
However, Sommers fail to teach wherein generating the plurality of question-answer pairs based on the voice command comprises: applying natural language understanding technology to the voice command to determine an intent of the voice command; and generating a confidence level for each question-answer pair of the plurality of question- answer pairs.
Gruber teaches generating the plurality of question-answer pairs based on the voice command comprises: applying natural language understanding technology to the voice command to determine an intent of the voice command (e.g. applying natural language processing to the voice command to determine an intention of the user, see [0036], Fig 8 [0251]); and generating a confidence level for each question-answer pair of the plurality of question- answer pairs (e.g. Fig 8 S808-S810 yes to branch to S812).
Sommers and Gruber are analogous art because they all pertain to generating a plurality of question-answer pairs based on a voice command. Therefore, it would have been obvious to people having ordinary skill in the art before the effective filing date of the claimed invention to modify Sommers with the teachings of Gruber to include: wherein generating the plurality of question-answer pairs based on the voice command comprises: applying natural language understanding technology to the voice command to determine an intent of the voice command; and generating a confidence level for each question-answer pair of the plurality of question- answer pairs, as suggested by Gruber. The benefit of the modification would to infer the user intent with accuracy. 
With respect to claim 18 (similarly claims 4 and 11), Sommers teaches the system of claim 15 including processing the voice command to generate the response to the voice command, see Fig 13 [0158]-[0177].
However, Sommers fails to teach wherein processing the voice command to generate the response to the voice command comprises: determining that the voice command is associated with a request to navigate to a specific portion of the extended reality environment; determining that the end user is permitted to navigate to the specific portion of the extended reality environment; and generating the response granting the request to navigate to the specific portion of the extended reality environment.
Gruber teaches processing a voice command to generate a response to a voice command comprises: determining that the voice command is associated with a request to navigate to a specific portion of the extended reality environment (e.g. determining the voice command is associated with a request to navigate to Jessica’s house, as suggested in Fig 9 [0266]); determining that the end user is permitted to navigate to the specific portion of the extended reality environment (e.g. Fig 8 S808-S810 yes to branch to S812 determine that the user is permitted to navigate to Jessica’s house because the probability is greater than the threshold); and generating the response granting the request to navigate to the specific portion of the extended reality environment (e.g. the checkmark 1362 of Fig 13 generates the response granting the request to navigate to Jessica’s house because the task is completed and the checkmark is the confirmation as suggested in [0287]).
Sommers and Gruber are analogous art because they all pertain to generating a plurality of question-answer pairs based on a voice command. Therefore, it would have been obvious to people having ordinary skill in the art before the effective filing date of the claimed invention to modify Sommers with the teachings of Gruber to include: wherein processing the voice command to generate the response to the voice command comprises: determining that the voice command is associated with a request to navigate to a specific portion of the extended reality environment; determining that the end user is permitted to navigate to the specific portion of the extended reality environment; and generating the response granting the request to navigate to the specific portion of the extended reality environment, as suggested by Gruber. The benefit of the modification would to confirm the status of the task, Gruber [0287]. 
With respect to claim 19 (similarly claims 5 and 12), Sommers in view of Gruber teaches the system of claim 18, wherein determining that the end user is permitted to navigate to the specific portion of the extended reality environment comprises: identifying one or more dependencies of a task corresponding to the specific portion of the extended reality environment (Gruber e.g. identifying second substring 924 Fig 9 i.e. one or more dependencies of a task corresponding to the specific portion of the extended reality environment) ; and determining that the end user has satisfied all prerequisites associated with the one or more dependencies (Gruber e.g. the status confirmation of the task of Fig 13 [0287] determines that the end user has satisfied all prerequisites associated with the one or more dependencies).
With respect to claim 20 (similarly claims 6 and 13), Sommers teaches the system of claim 15 including updating the progress of the end user through the plurality of tasks and the plurality of goals based on the input data as suggested in Fig 13 [0175].
However, Sommers fails to teach wherein updating the progress of the end user through the plurality of tasks and the plurality of goals based on the input data comprises: determining a success or failure of a task or goal based on positional information of the end user in the extended reality environment.
Gruber teaches updating a progress of an end user through the plurality of tasks and the plurality of goals based on the input data comprises: determining a success or failure of a task or goal based on positional information of the end user in the reality environment (e.g. Fig 13 [0287] determines a success or failure of a task or goal based on positional information of the end user in the reality environment).
Sommers and Gruber are analogous art because they all pertain to generating a plurality of question-answer pairs based on a voice command. Therefore, it would have been obvious to people having ordinary skill in the art before the effective filing date of the claimed invention to modify Sommers with the teachings of Gruber to include: wherein updating the progress of the end user through the plurality of tasks and the plurality of goals based on the input data comprises: determining a success or failure of a task or goal based on positional information of the end user in the extended reality environment, as suggested by Gruber. The benefit of the modification would to confirm the status of the task, Gruber [0287]. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM SIDDO whose telephone number is (571)272-4508. The examiner can normally be reached 9:00-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IBRAHIM SIDDO/Primary Examiner, Art Unit 2675